

116 HR 8317 IH: To encourage employer participation in the national apprenticeship system.
U.S. House of Representatives
2020-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8317IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2020Mrs. Trahan (for herself and Mr. Morelle) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo encourage employer participation in the national apprenticeship system.1.Authorization of Grants, Contracts, and Cooperative AgreementsThe Administrator of the Office of Apprenticeship of the Department of Labor shall award grants, contracts, or cooperative agreements to eligible entities on a competitive basis for the following purposes:(1)Encouraging employer participationTo encourage employer participation in programs under the national apprenticeship system—(A)that target individuals with barriers to employment in youth apprenticeship, pre-apprenticeship, or apprenticeship programs, prioritizing nontraditional apprenticeship populations such as women, minorities, long-term unemployed, individuals with a disability, individuals with substance abuse issues, veterans, military spouses, individuals experiencing homelessness, individuals impacted by the criminal or juvenile justice system, and foster and former foster youth;(B)that are in high-need social service-related industries, sectors, or occupations, such as direct care workers and early childhood educators;(C)that target individuals currently or recently incarcerated; or(D)among small- and medium-sized employers.(2)In-demand industry sector or occupation grants for small- and medium-sized businessesAn eligible entity that receives funds under this section shall use such funds to encourage participation of small- and medium-sized businesses in programs under the national apprenticeship system, which may include—(A)providing financial assistance to employers to support costs related to the program, such as training incumbent workers as mentors or employees supervising the on-the-job learning;(B)supporting the cost of related instruction or wages for program participants during related instruction;(C)providing technical assistance to small- and medium-sized businesses on the program registration process and leveraging other available funds to support carrying out programs supported by this grant; or(D)establishing or expanding partnerships to support program development or expansion, including establishing or expanding industry or sector partnerships to ensure inclusion of small- and medium-sized businesses.2.Eligible entity definedIn this Act, the term eligible entity means—(1)a program sponsor;(2)a State workforce development board or State workforce agency, or a local workforce development board or local workforce development agency;(3)an education and training provider, or a consortium thereof;(4)if the applicant is in a State with a State apprenticeship agency, such State apprenticeship agency;(5)an Indian Tribe or Tribal organization;(6)an industry or sector partnership, a group of employers, a trade association, or a professional association that sponsors or participates in a program under the national apprenticeship system;(7) a Governor;(8)a labor organization or joint labor management organization; or(9)a qualified intermediary.